II116th CONGRESS1st SessionS. 2839IN THE SENATE OF THE UNITED STATESNovember 12, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Bank Holding Company Act of 1956 to regulate industrial bank holding companies, and
			 for other purposes.
	
		1.Short titleThis Act may be cited as the Eliminating Corporate Shadow Banking Act of 2019.
		2.Industrial bank holding company regulation
			(a)DefinitionsSection 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841) is amended—
				(1)in subsection (c)(2), by redesignating subparagraph (H) as subsection (r),  moving that subsection
			 to appear after subsection (q), and adjusting the margins accordingly;
				(2)in subsection (r), as so redesignated—
					(A)by striking (r) An industrial and inserting the following:
						
							(r)Industrial bankThe term industrial bank means an industrial; and
					(B)in the flush text following subparagraph (B), by striking subparagraph and inserting subsection; and
					(3)by adding at the end the following:
					
						(s)Covered industrial bank holding companyThe term covered industrial bank holding company means any company—
							(1)that, before October 1, 2019, controlled (as determined by the Board pursuant to subsection (a)),
			 directly or indirectly, an
			 industrial bank;
							(2)that did not acquire control of any other depository institution after October 1, 2019;
							(3)with respect to which there is no change in control, directly or indirectly, of any depository
			 institution subsidiary after October 1, 2019, that requires a registration
			 under this section or an application under section 7(j) or 18(c) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1817(j), 1828(c)), section 3 of
			 this Act, or section 10 of the Home Owners’ Loan Act (12 U.S.C. 1467a);
			 and
							(4)that was not—
								(A)a bank holding company;
								(B)a savings and loan holding company;
								(C)a company that is subject to this Act pursuant to section 8(a) of the International Banking Act of
			 1978 (12 U.S.C. 3106(a));
								(D)a holding company regulated by the Securities and Exchange Commission pursuant to section
			 240.15c3–1(a)(7) of title 17, Code of Federal Regulations, as in effect on
			 August 1, 2019; or
								(E)controlled by a company described in subparagraph (A), (B), (C), or (D).
								(t)Capital terms relating to covered industrial bank holding companies
							(1)Adequately capitalizedWith respect to a covered industrial bank holding company, the term adequately capitalized means a level of capitalization which meets or exceeds all applicable Federal regulatory capital
			 standards.
							(2)Well capitalizedWith respect to a covered industrial bank holding company, the term well capitalized means a level of capitalization which meets or exceeds the required capital levels for well
			 capitalized covered industrial bank holding companies established by the
			 Board..
				(b)Covered industrial bank holding company registration and ownershipThe Bank Holding Company Act  of 1956 (12 U.S.C. 1841 et seq.) is amended by adding at the end the
			 following:
				
					15.Industrial bank holding company regulation
						(a)Acquisition of industrial bank shares or assetsSection 3 of this Act (other than section 3(c)(3)(B)) shall apply to any covered industrial bank
			 holding company in the same manner as that
			 section applies to a company that is or would become a bank holding
			 company, except that for purposes of applying this subsection—
							(1)any reference to a bank holding company in such section 3 shall be deemed to be a reference to a covered industrial bank holding company;
							(2)any reference to a bank in such section 3 shall be deemed to be a reference to an industrial bank;
							(3)any reference to the Bank Holding Company Act Amendments of 1970 in such section 3 shall be deemed to be a reference to the Industrial Bank Holding Company Act of 2019;
							(4)any reference to a home State in such section 3 shall be deemed to be a reference to—
								(A)with respect to a covered industrial bank holding company, the State in which the total deposits of
			 all
			 banking subsidiaries of such company were the largest on the later of—
									(i)October 1, 2019; or
									(ii)the date on which the company becomes a covered industrial bank holding company under this section;
			 and
									(B)with respect to an industrial bank, the home State of the bank as determined under section 44(g) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1831u(g));
								(5)any reference to a host State in such section 3 shall be deemed to be a reference to—
								(A)with respect to a covered industrial bank holding company, a State, other than the home State of
			 the
			 company, in which the company controls, or seeks to control, an industrial
			 bank subsidiary; and
								(B)with respect to an industrial bank, the host State of the bank as determined under section 44(g) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1831u(g));
								(6)any reference to an out-of-State bank holding company in such section 3 shall be deemed to be a reference to, with respect to any State, a covered
			 industrial bank holding company whose home State is another State; and
							(7)any reference to an out-of-State bank in such section 3 shall be deemed to be a reference to, with respect to any State, an industrial
			 bank whose home State is another State.
							(b)Application processAn application filed under subsection (a) to acquire control of an industrial bank shall be treated
			 as an application for a deposit facility for purposes of this Act and any
			 other Federal law.
						(c)Registration
							(1)In generalEach covered industrial bank holding company shall register with the Board on forms prescribed by
			 the Board
			 before the end of the 180-day period beginning on the later of—
								(A)the date the company becomes a covered industrial bank holding company; or
								(B)the date of enactment of this section.
								(2)Information to be includedEach registration submitted under paragraph (1) shall include such information, under oath, with
			 respect to the financial condition, ownership, operations, management, and
			 intercompany relationships of the covered industrial bank holding company
			 and
			 subsidiaries of the covered industrial bank holding company, and other
			 factors
			 (including information described in subsection (d)(1)(C)), as the Board
			 may determine to be appropriate to carry out the purposes of this section.
							(3)Extension of time for submitting complete informationUpon application by a covered industrial bank holding company and subject to such requirements,
			 factors,
			 and evidence as the Board may require, the Board may extend the period
			 described in paragraph (1) within which the covered industrial bank
			 company shall
			 register and file the requisite information.
							(d)Reports and examinations
							(1)Reports
								(A)Reports requiredEach covered industrial bank holding company and each subsidiary of a covered industrial bank
			 holding company,
			 other than an industrial bank, shall file with the Board such reports as
			 may be required by the Board.
								(B)Form and mannerReports filed under subparagraph (A) shall be made under oath and shall be in such form and for
			 such periods as the Board may prescribe.
								(C)InformationEach report filed under subparagraph (A) shall contain such information as the Board may require
			 concerning—
									(i)the operations of the covered industrial bank holding company and the subsidiaries of the covered
			 industrial bank
			 holding company;
									(ii)the financial condition of the covered industrial bank holding company and the subsidiaries of the
			 covered industrial bank holding company, together with information on
			 systems
			 maintained within the covered industrial bank holding company or within
			 any
			 subsidiary of the covered industrial bank holding company for monitoring
			 and
			 controlling financial and operating risks, and transactions with insured
			 depository institution subsidiaries of the covered industrial bank holding
			 company;
									(iii)compliance by the covered industrial bank holding company and the subsidiaries of the covered
			 industrial bank
			 holding company with all applicable Federal and State laws; and
									(iv)such other information as the Board may require.
									(D)Acceptance of existing reportsFor purposes of this paragraph, the Board may accept reports that a covered industrial bank holding
			 company or any subsidiary of a covered industrial bank holding company has
			 provided or has been required to provide to any other Federal or State
			 supervisor or to any appropriate self-regulatory organization.
								(2)Examinations
								(A)In generalEach covered industrial bank holding company and each subsidiary of each covered industrial bank
			 holding company
			 (other than an industrial bank) shall be subject to such examinations by
			 the Board as the Board may prescribe for purposes of this section.
								(B)Furnishing reports to other agenciesExamination and other reports made or received under this section may be furnished by the Board to
			 any other appropriate Federal agency or any appropriate State bank
			 supervisor or other State financial supervisory agency.
								(C)Use of reports from other agenciesThe Board may use, for purposes of this subsection, reports of examination made by any other
			 appropriate Federal agency, any appropriate State bank supervisor, or any
			 other State financial supervisory authority with respect to any covered
			 industrial bank holding company or subsidiary of the covered industrial
			 bank holding company,
			 to the extent the Board may determine such use to be feasible for such
			 purposes.
								(3)Capital
								(A)In generalThe Board may not, by regulation, guideline, order, or otherwise, prescribe or impose any capital
			 or capital adequacy rules, guidelines, standards, or requirements on any
			 functionally regulated affiliate (as defined in section 45 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1831v)) of any depository institution
			 that is controlled by a covered industrial bank holding company that—
									(i)is not a depository institution; and
									(ii)is—
										(I)in compliance with the applicable capital requirements of the appropriate Federal or State
			 supervisory
			 agency of the affiliate (including the Securities and Exchange Commission
			 or State insurance authority);
										(II)properly registered as an investment adviser—
											(aa)under the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.); or
											(bb)with any State; or
											(III)is licensed as an insurance agent with the appropriate State insurance authority.
										(B)Rule of constructionSubparagraph (A) shall not be construed as preventing the Board from imposing capital or capital
			 adequacy rules, guidelines, standards, or requirements with respect to—
									(i)activities of a registered investment adviser other than with respect to investment advisory
			 activities or activities incidental to investment advisory activities; or
									(ii)activities of a licensed insurance agent other than insurance agency activities or activities
			 incidental to insurance agency activities.
									(e)Access to information
							(1)Information provided by boardAny confidential supervisory information, including examination or other reports, pertaining to a
			 covered industrial bank holding company furnished by the Board to any
			 other Federal agency or any
			 appropriate State supervisory agency shall remain confidential unless the
			 Board, in writing, otherwise consents.
							(2)Deference to depository institution examinationsAny appropriate Federal supervisory agency of a covered industrial bank holding company shall, to
			 the
			 fullest extent possible, rely on examination reports made by the
			 appropriate Federal banking
			 agency and the appropriate State bank supervisor relating to any
			 depository institution subsidiary of the covered industrial bank holding
			 company in lieu of a direct
			 examination.
							(3)Information to be provided to board
								(A)Request to agencyUpon request by the Board, an appropriate Federal supervisory agency may provide to the Board
			 information regarding the condition of an industrial bank, any covered
			 industrial bank holding company of the industrial bank, or any other
			 affiliate of any
			 such covered industrial bank holding company that is necessary to assess
			 risk to the industrial
			 bank.
								(B)Availability from holding company directlyNotwithstanding section 45 of the Federal Deposit Insurance Act (12 U.S.C. 1825), section 115 of
			 the Gramm-Leach-Bliley Act (12 U.S.C. 1820a), or any other provision of
			 law (including any regulation), if the information requested under
			 subparagraph (A) is not provided to the Board, and the information is
			 necessary to assess risk to the industrial bank, the Board may require the
			 covered industrial bank holding company or affiliate thereof referred to
			 in such subparagraph with respect
			 to such industrial bank to provide such information to the Board.
								(4)Examinations by board
								(A)In generalSubject to subparagraph (B) and notwithstanding section 45 of the Federal Deposit Insurance Act (12
			 U.S.C. 1831v), section 115 of the Gramm-Leach-Bliley Act (12 U.S.C.
			 1820a), or any other provision of law (including any regulation), no law
			 shall be construed as preventing the Board from examining an affiliate of
			 an industrial bank as may be necessary to disclose fully the relationship
			 between the industrial bank and the affiliate, and the effect of such
			 relationship on the industrial bank, if the Board finds such examination
			 necessary to determine the condition of an industrial bank.
								(B)Functionally regulated affiliatesBefore the Board may examine any affiliate of an industrial bank that is a broker, a dealer, an
			 investment company, an investment advisor, or an entity that is subject to
			 consolidated supervision by the Securities and Exchange Commission, other
			 than a depository institution, the Board—
									(i)shall request the Commission to provide the information that the Board is seeking to obtain through
			 examination; and
									(ii)may proceed with the examination only if the requested information is not provided by the
			 Commission in a timely manner.
									(f)Limitation on control
							(1)In generalExcept as provided in paragraph (3) or (4), no industrial bank may be controlled, directly or
			 indirectly, by a commercial firm.
							(2)Commercial firm definedFor purposes of this section, the term commercial firm means any entity that derives any amount of revenue from activities that are not financial in
			 nature, or incidental to a financial activity as defined in section 4(k).
							(3)Pre-2019 exclusions for certain industrial banks
								(A)Grandfathered institutionsParagraph (1) shall not apply with respect to any industrial bank—
									(i)that became an insured depository institution before October 1, 2019, or pursuant to an application
			 for deposit insurance that was approved by the Federal Deposit Insurance
			 Corporation before such date; and
									(ii)with respect to which there is no change in control, directly or indirectly, of the bank after
			 September 30, 2019, that requires a registration under this section or an
			 application under section 7(j) or 18(c) of the Federal Deposit Insurance
			 Act (12 U.S.C. 1817(j), 1828(c)), section 3 of this Act, or section 10 of
			 the Home Owners’ Loan Act (12 U.S.C. 1467a), except a direct or indirect
			 change of control in which—
										(I)immediately prior to such change in control the acquiring company is a bank holding company, a
			 financial holding company, a savings and loan holding company, or a
			 holding company regulated by the Securities and Exchange Commission
			 pursuant to section 240.15c3–1(a)(7) of title 17,  Code of Federal
			 Regulations, as in effect on August 1, 2019;
										(II)the resulting holding company is a bank holding company, a financial holding company, a savings and
			 loan holding company, or a holding company regulated by the Securities and
			 Exchange Commission pursuant to section 240.15c3–1(a)(7) of title 17, Code
			 of Federal Regulations, as in effect on October 1, 2019; and
										(III)the resulting ultimate holding company is subject to consolidated supervision by the Board or a
			 holding company regulated by the Securities and Exchange Commission
			 pursuant to section 240.15c3–1(a)(7) of title 17, Code of Federal
			 Regulations, as in effect on October 1, 2019.
										(B)Corporate reorganizations permittedThe acquisition of direct or indirect control of an industrial bank referred to in subparagraph
			 (A)(ii) shall not be treated as a change in control for purposes of that subparagraph if—
									(i)the company acquiring control is itself directly or indirectly controlled by a company that was an
			 affiliate of the industrial bank on the date referred to in that
			 subparagraph, and remains an affiliate at all times after that date; and
									(ii)the transaction through which the company acquired control of the industrial bank constituted
			 solely a corporate reorganization of a company that controlled the
			 industrial bank on the date referred to in that subparagraph.
									(4)Pre-2019 exclusions for commercial firms
								(A)Grandfathered commercial firmsParagraph (1) shall not apply to any commercial firm—
									(i)that became a covered industrial bank holding company by virtue of acquiring control of an
			 industrial
			 bank before October 1, 2019;
									(ii)that did not acquire control of any other depository institution after October 1, 2019;
									(iii)with respect to which there is no change in control, directly or indirectly, of any depository
			 institution subsidiary after October 1, 2019, that requires a registration
			 under this section or an application under section 7(j) or 18(c) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1817(j), 1828(c)), section 3 of
			 this Act, or section 10 of the Home Owners’ Loan Act (12 U.S.C. 1467a);
			 and
									(iv)each industrial bank subsidiary of which remains in compliance with the limitations contained in
			 subparagraph (B).
									(B)Activity and branching limitationsAn industrial bank subsidiary of a commercial firm described in clauses (i), (ii), and (iii) of
			 subparagraph (A) is in compliance with the requirements of this
			 subparagraph for purposes of subparagraph (A)(iv) if the industrial bank—
									(i)engages only in activities in which the industrial bank was engaged on October 1, 2019; and
									(ii)does not acquire, establish, or operate any branch, deposit production office, loan production
			 office, automated teller machine, or remote service unit in any State
			 other than the home State of the bank or any host State in which such bank
			 operated branches on October 1, 2019.
									(C)Corporate reorganizations permittedThe acquisition of direct or indirect control of a depository institution subsidiary referred to in
			 subparagraph (A)(iii) shall not be treated as a change in control for purposes of that subparagraph if—
									(i)the company acquiring control is itself directly or indirectly controlled by a company that was an
			 affiliate of such subsidiary on the date referred to in that subparagraph,
			 and remains an affiliate at all times after that date; and
									(ii)the transaction through which the company acquired control of the depository institution
			 constituted solely a corporate reorganization of a company that controlled
			 the depository institution on the date referred to in that subparagraph.
									(g)Procedures and timing for termination of activities or divestiture
							(1)Transition provision
								(A)In generalAny covered industrial bank holding company that fails to comply with the provisions of subsection
			 (f) shall divest its ownership
			 or control of each industrial bank subsidiary of the covered industrial
			 bank holding company not later
			 than the end of the 2-year period beginning on the first date that the
			 covered industrial bank holding company ceased to comply with subsection
			 (f).
								(B)Extension of time period
									(i)In generalUpon application by a covered industrial bank holding company, the appropriate Federal
			 supervisory agency of the covered industrial bank holding company may
			 extend the 2-year period
			 referred to in subparagraph (A) with respect to the covered industrial
			 bank holding company for
			 not more than 1 year if, in the judgment of the Federal supervisory
			 agency, the extension would not be detrimental to the public interest.
									(ii)FactorsIn making any decision to grant an extension under clause (i) to a covered industrial bank holding
			 company, the appropriate Federal supervisory agency of the covered
			 industrial bank holding company
			 shall consider whether—
										(I)the covered industrial bank holding company has made a good faith effort to divest those interests;
			 and
										(II)such extension is necessary to avert substantial loss to the covered industrial bank holding
			 company.
										(2)Conditions before divestitureDuring the 2-year period referred to in paragraph (1)(A) with respect to any covered industrial
			 bank holding company and any
			 extension of that period, the appropriate Federal supervisory agency may
			 impose any conditions or restrictions on the covered industrial bank
			 holding company or any subsidiary of
			 the covered industrial bank holding company (other than a bank), including
			 restricting or prohibiting
			 transactions between the covered industrial bank holding company or
			 subsidiary and any depository
			 institution subsidiary of the covered industrial bank holding company, as
			 are appropriate under the
			 circumstances.
							(3)Termination of activities or divestiture of nonbank subsidiaries constituting serious risk
								(A)In generalNotwithstanding any other provision of this section, the appropriate Federal supervisory agency
			 may, whenever such agency has reasonable cause to believe that the
			 continuation by a covered industrial bank holding company of any activity
			 or
			 of ownership or control of any nonbank subsidiary of the covered
			 industrial bank holding company,
			 other than a nonbank subsidiary of a depository institution, constitutes a
			 serious risk to the financial safety, soundness, or stability of a
			 depository institution subsidiary of the covered industrial bank holding
			 company and is
			 inconsistent with sound banking principles or with the purposes of this
			 section, at the election of the covered industrial bank holding company—
									(i)order the covered industrial bank holding company or any nonbank subsidiary of the covered
			 industrial bank holding company, after due notice and
			 opportunity for hearing, and after considering the views of the
			 appropriate Federal banking agency and, if applicable, appropriate State
			 bank supervisor, to terminate those activities or to terminate (within 120
			 days or such longer period as the appropriate Federal supervisory agency
			 may direct in unusual circumstances) the ownership or control by the
			 covered industrial bank holding company or nonbank subsidiary of the
			 depository institution
			 subsidiary either by sale or by distribution of the shares of the
			 depository institution subsidiary, in accordance with subparagraph (B), to
			 the shareholders of the covered industrial bank holding company; or
									(ii)order the covered industrial bank holding company, after due notice and opportunity for hearing,
			 and
			 after consultation with the appropriate State bank supervisor for the
			 industrial bank controlled by the covered industrial bank holding company,
			 to terminate (within 120 days or such longer period as
			 the appropriate Federal supervisory agency may direct) the ownership or
			 control of any such industrial bank by the covered industrial bank holding
			 company.
									(B)Pro rata distributionAny distribution to shareholders referred to in clause (i) shall be pro rata with respect to all of
			 the shareholders of the distributing covered  industrial bank holding
			 company, and the distributing covered industrial bank holding company
			 shall not make any charge to any shareholder in connection with that
			 distribution.
								(4)Holding company responsibility
								(A)Source of strengthNotwithstanding section 45 of the Federal Deposit Insurance Act (12 U.S.C. 1831v), a covered
			 industrial bank holding company—
									(i)shall serve as a source of financial and managerial strength to the subsidiary banks of the covered
			 industrial bank holding company in the same manner as required under
			 section 38A of the Federal Deposit Insurance Act (12 U.S.C. 1831o–1); and
									(ii)shall not conduct the operations of the covered industrial bank holding company in an unsafe or
			 unsound manner.
									(B)ImplementationThe appropriate Federal supervisory agency of a covered industrial bank holding company shall
			 implement the requirements under subparagraph (A) with respect to that
			 industrial bank holding company.
								(h)Foreign bank ownershipAfter October 1, 2019, no foreign bank may acquire, directly or indirectly, control of an
			 industrial bank.
						(i)Administrative provisions
							(1)Agent for service of processThe Board may require any covered industrial bank holding company, or persons connected with the
			 covered industrial bank holding company if it is not a corporation, to
			 execute and file a
			 prescribed form of irrevocable appointment of agent for service of
			 process.
							(2)Release from registrationThe Board may at any time, upon a motion by the Board or upon application, release a registered
			 covered industrial bank holding company from any registration previously
			 made by
			 the covered industrial bank holding company, if the Board determines that
			 the covered industrial bank holding company no longer controls any
			 industrial bank.
							(j)DefinitionIn this section:
							(1)Appropriate federal supervisory agencyThe term appropriate Federal supervisory agency means, with respect to a company that controls an industrial bank—
								(A)the Board, in the case of a company that is a bank holding company, a company that is a covered
			 industrial bank holding company, a company that is a savings and loan
			 holding
			 company, or a company that is subject to this Act  pursuant to section
			 8(a) of the International Banking Act of 1978 (12 U.S.C. 3106(a)); or
								(B)the Securities and Exchange Commission, in the case of a company that is regulated by the
			 Commission pursuant to section 240.15c3–1(a)(7) of title 17, Code of
			 Federal Regulations, as in effect on August 1, 2019.
								(2)Rule of constructionUnder the definition of the term appropriate Federal supervisory agency in paragraph (1), more than 1 agency may be an appropriate Federal supervisory agency with respect
			 to any given company that controls an industrial bank..
			(c)EnforcementSection 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) is amended—
				(1)in subsection (b), by adding at the end the following:
					
						(11)Industrial bank holding companiesThis subsection and subsections (c) through (s) and subsection (u) of this section shall apply to
			 any covered industrial bank holding company and to any subsidiary (other
			 than a
			 depository institution) of a covered industrial bank holding company in
			 the same
			 manner as those subsections apply to State nonmember insured banks.;
				(2)in subsection (h)(2), by striking Any party to and inserting Any party aggrieved by an order of any appropriate Federal supervisory agency under section 15 of
			 the Bank Holding Company Act of 1956 or any party to; and
				(3)in subsection (i), by striking or 39 each place that term appears and inserting , 39, or section 15 of the Bank Holding Company Act of 1956.
				(d)Prompt corrective actionSection 38(f)(2)(H) of the Federal Deposit Insurance Act (12 U.S.C. 1831o(f)(2)(H)) is amended—
				(1)in the subparagraph heading, by inserting or industrial bank holding company after company;
				(2)by striking Prohibiting any bank and inserting the following:
					
						(i)Bank holding companyProhibiting any bank; and
				(3)by adding at the end the following:
					
						(ii)Industrial bank holding companyProhibiting any covered industrial bank holding company having control of the insured depository
			 institution from making any capital distribution without the prior
			 approval of the Board..
				(e)Technical and conforming amendments
				(1)Bank Holding Company Act of 1956Section 14(a)(2) of the Bank Holding Company Act of 1956 (12 U.S.C. 1852(a)(2)) is amended—
					(A)in subparagraph (E), by striking and at the end; and
					(B)by inserting after subparagraph (F) the following:
						
							(G)a covered industrial bank holding company; and.
					(2)Federal Deposit Insurance ActSection 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813) is amended—
					(A)in subsection (a), by adding at the end the following:
						
							(4)Industrial bankThe term industrial bank has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841).;
					(B)in subsection (q)(3)—
						(i)in subparagraph (F), by striking and at the end;
						(ii)in subparagraph (G), by striking the period and inserting ; and; and
						(iii)by inserting after subparagraph (G) the following:
							
								(H)any covered industrial bank holding company, and any subsidiary of an industrial bank holding
			 company
			 (other than a depository institution).; and
						(C)in subsection (w)—
						(i)in paragraph (1), by striking or a savings and loan holding company and inserting , a savings and loan holding company, or a covered industrial bank holding company; and
						(ii)by adding at the end the following:
							
								(8)Covered industrial bank holding companyThe term covered industrial bank holding company has the meaning given the  term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841)..
						(3)Gramm-Leach Bliley ActSection 115 of the Gramm-Leach-Bliley Act (12 U.S.C. 1820a) is amended—
					(A)in subsection (a), by striking or after bank holding company and inserting , covered industrial bank holding company, or; and
					(B)in subsection (d)—
						(i)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively; and
						(ii)by inserting after paragraph (4) the following:
							
								(5)Covered industrial bank holding companyThe term covered industrial bank holding company has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841)..
						(4)Home Mortgage Disclosure Act of 1975Section 304(g)(1) of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(g)(1)) is amended by
			 inserting , covered industrial bank holding company (as defined in section 2 of the Bank Holding Company Act
			 of 1956
			 (12 U.S.C. 1841), after bank holding company.
				(5)Right to Financial Privacy Act of 1978Section 1101(6) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401(6)) is amended—
					(A)in subparagraph (A), by striking and at the end; and
					(B)by adding at the end the following:
						
							(C)any covered industrial bank holding company (as defined in section 2 of the Bank Holding Company
			 Act of
			 1956 (12 U.S.C. 1841)); and.
					3.RegulationsThe Board of Governors of the Federal Reserve System shall prescribe such regulations as the Board
			 determines to be appropriate to carry out the amendments made by this Act.